DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/173,526 filed on 02/11/2021.

Information Disclosure Statement
The information disclosure statement filed 02/11/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-9 are allowed.

Claims 11, 14, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
           Claims 1-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,957,486. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 10, 12, 13, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MORI et al. (US 2015/0084487 A1).
           Regarding claim 10, Mori discloses (in Fig. 10) an electronic component [100b] comprising: a capacitor body [130, 131, 140] comprising alternately stacked first internal electrodes [130] and second internal electrodes [131] with dielectric layers [140] therebetween; first and second external electrodes [left portion of 121 and right portion of 121], respectively connected to the first and second internal electrodes [130, 131], and disposed to be spaced apart from each other in a length direction [horizontal direction] on a first surface [main surface 10] of the capacitor body [130, 131, 140]; and first and second shielding layers [left portion of 126 and right portion of 126] (See paragraph 0138) disposed on respective portions [left side portion and right side portion of the capacitor body] of the capacitor body [130, 131, 140] to be spaced apart from each other in the length direction [horizontal direction].

           Regarding claim 12, Mori, as applied to claim 10, further discloses (in Fig. 10) wherein the first and second shielding layers [left portion of 126 and right portion of 126] include at least one of a conductive material and a magnetic material (See paragraph 0143: The shield layer is preferably made of Cu (copper), which is a conductive material).

           Regarding claim 13, Mori, as applied to claim 10, further discloses (in Fig. 10) wherein the first and second shielding layers [left portion of 126 and right portion of 126] include a conductive material and a magnetic material (See paragraph 0143: The shield layer can be made of Ni alloy, which Ni is a magnetic and conductive material. Also, any other metal used for the Ni alloy is a conductive material).
.
           Regarding claim 16, Mori, as applied to claim 10, further discloses (in Fig. 10) wherein the first shielding layer [left portion of 126] overlaps with portions of the first external electrode [left portion of 121], and the second shielding layer [right portion of 126] overlap with portions of the second external electrode [right portion of 121].

           Regarding claim 17, Mori, as applied to claim 16, further discloses (in Fig. 10) wherein all portions of surfaces of the capacitor body [130, 131, 140] overlapped by the first shielding layer [left portion of 126] are spaced away from the second external electrode [right portion of 121], and all portions of surfaces of the capacitor body [130, 131, 140] overlapped by the second shielding layer [right portion of 126] are spaced away from the first external electrode [left portion of 121].

           Regarding claim 18, Mori, as applied to claim 17, further discloses (in Fig. 10) wherein the first and second shielding layers [left portion of 126 and right portion of 126] are spaced apart from each other by a gap [the bottom space exposing the main surface 10], and all portions of surfaces of the capacitor body [130, 131, 140] overlapped by the gap [the bottom space exposing the main surface 10] are spaced apart from the first and second external electrodes [left portion of 121 and right portion of 121].
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847